PER CURIAM.
The petition for writ of certiorari reflected probable jurisdiction in this Court. We issued the writ and have heard argument of the parties. After hearing argument and upon further consideration of the matter we have determined that the petition is without merit. Therefore, the writ must be and is hereby discharged and the petition for writ of certiorari is dismissed.
It is so ordered.
DREW, C. J., O’CONNELL and CALDWELL, JJ., and CARROLL, District Court Judge, concur.
THOMAS, J., dissents with opinion.
ROBERTS and HOBSON (Ret.), JJ., dissent and concur with THOMAS, J.